—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Kings County (Mason, J.), entered June 5, 2000, as, upon a jury verdict finding the defendant Lawrence Campanella 100% at fault in the happening of the accident, failed to apportion liability against the defendant Laura Ferrara, and the defendant Lawrence Campanella cross-appeals from the same judgment.
Ordered that the cross appeal is dismissed as abandoned; and it is further,
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the defendant Laura Ferrara is awarded one bill of costs.
A reasonable view of the evidence supports the jury’s determination that, although the defendant Laura Ferrara was negligent, her negligence was not a proximate cause of the accident (see, Gross v Napoli, 216 AD2d 524). Consequently, the verdict was not against the weight of the evidence. Altman, J. P., Friedmann, Goldstein and Cozier, JJ., concur.